DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 4/13/2022 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the dynamic capacity of the drive cycle is only compared to the dynamic capacity of the previous drive cycle when the dynamic resistance of the drive cycle differs from the dynamic resistance of the previous drive cycle by the threshold percentage.”  There is no previously recited “comparison” and this limitation lacks antecedent basis for that reason.
	The dependent Claims are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisz et al. (US 20170133869 A9)[hereinafter “Reisz”] and He et al. (US 20170203654 A1)[hereinafter “He”].
Regarding Claim 1, Reisz discloses a system comprising:
a battery; and a controller programmed to: store voltage data and current data of the battery during a drive cycle [Paragraph [0013] – “FIG. 1 illustrates a charger 10 for charging a battery 12. The charger 10 has a controller 14 which comprises one or more processors, a shunt resistor 16 for measuring battery current, and a battery temperature sensor 18 for measuring a temperature of battery 12. Battery current is measured by the controller 14 measuring the voltage drop across the shunt resistor 16 having a known resistance R, where I=V/R.”],
perform a probe cycle of the battery, subsequent to the drive cycle, responsive to dynamic resistance and capacity of the battery for the drive cycle, derived from the voltage and current data, differing by threshold percentages from dynamic resistance and capacity of the battery for a previous drive cycle [Paragraphs [0024]-[0025] – “Internal Battery resistance Rb is measured in the following manner as shown in FIG. 3d: A small current is applied to the battery, C/10 Ampere (A)(10[a]), for 150 msec and the battery voltage is measured (U0a). Then, for another 150 msec, current C/20 A (10b) is applied and battery voltage is measured (U0b). The internal battery impedance is Rb=(U0a−U0b)/(10a−10b).”Abstract – “The voltage charge signal is dynamically established as a function of the determined varying internal resistance of the battery during charging and the changes in open circuit voltage of the battery. The voltage charge signal is a function of a state of charge (SOC) of the battery.”  Doing so reads on the language of the “threshold percentages” because the charge signal would be unchanged when 0% differences are present.], and
in response to a capacity of the battery determined during the probe cycle being less than a calibration capacity of the battery by another threshold percentage, controlling the battery to reduce lithium plating [Paragraph [0031] – “When voltage OCVe is determined to reach the value of Uamax, then the controller 14 applies a constant voltage of Umax to the battery until said battery's current decreases below C*k ,where k is typically 0.05 to 0.5 and C is the nominal capacity of the battery. This is the traditional CV charging of the battery.”Paragraph [0042] – “The charging voltage signal is applied by the controller to the battery as a function of a measured state of charge (SOC) of the battery.”The limiting of charging current would have the effect of reducing lithium plating, see Paragraph [0002] of He.].
	Reisz fails to disclose that the system includes a vehicle and that the battery is a traction battery.  However, He discloses such a system [Abstract – “A vehicle having a traction battery with at least one cell includes a controller coupled to the traction battery and programmed to modify traction battery current in response to a difference between a lithium plating parameter target value and a lithium plating parameter actual value to reduce the difference. The lithium plating parameter or indicator may be based on a differential open circuit voltage of a battery cell, or a ratio of differential voltage of the at least one cell as a function of time to cell charging rate of the at least one cell.”].  It would have been obvious to apply the teachings of Reisz to such a system in order to be able to quickly and safely recharge a vehicle traction battery.
	Reisz also fails to disclose that the dynamic capacity of the drive cycle is only compared to the dynamic capacity of the previous drive cycle when the dynamic resistance of the drive cycle differs from the dynamic resistance of the previous drive cycle by the threshold percentage.  However, it would have been obvious to skip the unrecited step of performing the capacity comparison as He discloses that lithium plating would not be indicated in a situation where battery resistance is not changing [See Paragraph [0025]].  Skipping the unnecessary capacity comparison would have prevented wasting computational resources and corresponding power.

Regarding Claim 2, He discloses that the traction battery has associated voltage and current sensors configured to output the voltage and current data [Paragraph [0025]].

Regarding Claim 5, He fails to disclose that the probe cycle is performed during key-off of the vehicle.  However, it would have been obvious to turn the vehicle off when charging in order to reduce energy consumption.

Regarding Claim 6, Reisz discloses that the probe cycle includes discharging the battery [Paragraph [0016] – “When the battery 12 is put on the charger 10, the battery open circuit voltage OCV is measured in the following manner. The controller 14 applies a ChargeSignal comprising a voltage to the battery 12 as shown in FIG. 3a. The ChargeSignal voltage minimal value is zero[.]”].

Regarding Claim 7, Reisz discloses that the discharging is at a constant rate [Paragraph [0016] – “When the battery 12 is put on the charger 10, the battery open circuit voltage OCV is measured in the following manner. The controller 14 applies a ChargeSignal comprising a voltage to the battery 12 as shown in FIG. 3a. The ChargeSignal voltage minimal value is zero[.]”  The OCV current draw being substantially constant in such a condition.].

Regarding Claim 8, Reisz discloses that the controlling the traction battery to reduce lithium plating includes reducing a charge rate of the traction battery [Paragraph [0031] – “When voltage OCVe is determined to reach the value of Uamax, then the controller 14 applies a constant voltage of Umax to the battery until said battery's current decreases below C*k ,where k is typically 0.05 to 0.5 and C is the nominal capacity of the battery. This is the traditional CV charging of the battery.”Paragraph [0042] – “The charging voltage signal is applied by the controller to the battery as a function of a measured state of charge (SOC) of the battery.”The limiting of charging current would have the effect of reducing lithium plating, see Paragraph [0002] of He.].

Regarding Claim 9, Reisz discloses that the controlling the traction battery to reduce lithium plating further includes heating the traction battery [Paragraphs [0040]-[0041]].

Regarding Claim 10, He discloses a charge port electrically connected to the traction battery and configured to receive wall power from a charging station [Paragraph [0020]].

	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisz et al. (US 20170133869 A9)[hereinafter “Reisz”], He et al. (US 20170203654 A1)[hereinafter “He”], and Sung et al. (US 20160116546 A1)[hereinafter “Sung”].
Regarding Claim 3, Reisz fails to disclose that the dynamic resistance is calculated using linear regression of the voltage and current data.  However, Sung discloses that battery internal resistance can be calculated in such a manner [Paragraphs [0023]-[0024]].  It would have been obvious to do so because Sung teaches that this is known manner of effectively determining battery internal resistance.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisz et al. (US 20170133869 A9)[hereinafter “Reisz”], He et al. (US 20170203654 A1)[hereinafter “He”], and Lim et al. (US 8548761 B2)[hereinafter “Lim”].
Regarding Claim 4, Reisz fails to disclose that the capacity of the drive cycle is based on an integration of the current data.  However, Lim discloses that battery capacity can be calculated in such a manner [Column 6 lines 46-51 – “B. Second Step: Calculation of SOCi through Current AccumulationIn this step, the current data collected in the first step is accumulated and then added to the SOC calculated in the previous step, thereby calculating the SOCi. The calculation is carried out by integrating the current over time.”].  It would have been obvious to do so because Lim teaches that this is known manner of effectively determining battery capacity.

Allowable Subject Matter
Claims 11-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 11 and 21 are allowed because the closest prior art, Reisz et al. (US 20170133869 A9)[hereinafter “Reisz”], He et al. (US 20170203654 A1)[hereinafter “He”], Sung et al. (US 20160116546 A1), Lim et al. (US 8548761 B2), Zhang et al. (US 20190229378 A1), and Matsumura et al. (US 20200412153 A1), either singularly or in combination, fail to anticipate or render obvious a vehicle comprising: a controller programmed to: in response to the first resistance exceeding the second resistance by a first threshold percentage, calculate a first capacity of the traction battery for the drive cycle based on the current data, in response to the first capacity being less than a second capacity of the traction battery from the previous drive cycle by a second threshold percentage, run a probe cycle of the battery to detect lithium plating of the traction battery, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    268
    788
    media_image1.png
    Greyscale

Examiner’s Response:
	New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200412153 A1 – BATTERY CHARGING WITH LITHIUM PLATING DETECTION AND BATTERY DEGRADATION DETECTION AND SEPARATION
US 20190229378 A1 – STATE OF CHARGE DEPENDENT PLATING ESTIMATION AND PREVENTION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865